Citation Nr: 1432044	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  09-22 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for chronic adjustment disorder with mixed anxiety and depressed mood, and posttraumatic stress disorder (PTSD), prior to December 2, 2009.

2.  Entitlement to an initial evaluation in excess of 30 percent for chronic adjustment disorder with mixed anxiety and depressed mood, and PTSD, since December 1, 2012.

3.  Entitlement to service connection for scars.

4.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney-At-Law

ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran was a member of the Mississippi Army National Guard (ARNG), with a period of initial active duty for training from October 1978 to July 1979.  The Veteran was called to active duty for the period of September 1990 to December 1991, for service in Southwest Asia.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for chronic adjustment disorder, rated 30 percent disabling effective from November 21, 2006, and denied service connection for PTSD and scars.

During the pendency of the appeal, in an October 2013 decision review officer (DRO) decision, service connection for PTSD was granted.  For evaluation purposes, both acquired psychiatric disorders were combined into a single disability.  The DRO assigned a 100 percent disability evaluation from December 2, 2009, to December 1, 2012; a 30 percent evaluation was continued outside that period.  As the total evaluation represents the maximum benefit possible, the award represents a full grant of the benefit sought on appeal for that stage.  The appeal continues with regard to the two stages, as identified above, for which a 30 percent disability evaluation remains assigned.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that the RO additionally proposed to find the Veteran incompetent for purposes of handling his VA benefits in the October 2013 DRO decision.  He has objected to this proposal, and has requested a hearing in connection with the determination.  This issue is not currently before the Board, though, as is discussed further below, may have some impact on the matters currently on appeal.

A claim for a total disability rating based on individual unemployability is part and parcel of an increased rating claim, when such a claim is raised by the record. See Rice v. Shinseki, App. 447 (2009).  Here, the Veteran's attorney has asserted that the Veteran is not able to train for a position because of symptomatology associated with his psychiatric disorder, and therefore he should be considered for extra-schedular evaluation.  See argument, dated in June 2014.  The Board finds that this argument also raises a question of whether the Veteran is unemployable due his service-connected disability, and as such, a claim for a TDIU is properly before the Board.  See id.

The issues of evaluation of chronic adjustment disorder and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

No physical injury resulting in scarring was incurred during active military service, and a pre-existing scar of the right calf was not aggravated.


CONCLUSION OF LAW

The criteria for service connection of scars are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A January 2007 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and relevant private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

No VA examination has been afforded the Veteran, as there is no allegation or evidence of any in-service injury which could possibly support the current claim.  The Board notes that despite repeated inquiries, the Veteran has declined to offer any specifics with regard to his claim, to include identifying the scars involved or , reporting an injury.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran has claimed service connection for "scars."  He has offered no additional detail.  No injury is alleged, no specific location of scarring is identified, and no cosmetic or functional descriptions of impairment are reported.  The Veteran was asked for such in January 2007 when the elements of a service-connection claim were provided him, and the lack of this highly relevant information was highlighted in the February 2008 decision on appeal, and in a subsequent statement of the case.

Service treatment records (STRs) note a scar of the right calf on a May 1984 periodic examination; this is during his period of membership in the ARNG, but there is nothing indicating the injury giving rise to the scar was in any way connected to military service.  Further, while the scar is noted at other times on other examinations, there is no indication of any change in it.  There was no worsening of the scar, and no aggravation shown factually or by presumption.  38 C.F.R. § 3.306.  

A cut of the right ring finger was treated in service in May 1989, apparently on some duty status, but there is no evidence of any current scar of that digit reflected in post-service records.  Similarly, a cut of some type requiring sutures in March 1990 and a spider bite noted in June 1990 were treated and are reflected in STRs, but there is no evidence of any current residuals of such.  

While the Veteran would be competent to report a current scar, as he can observe the existence of such through his five senses, Layno v. Brown, 6 Vet. App. 465 (1994), and could even provide a competent nexus opinion, as he can report a directly observable cause and effect relationship, Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), here his general allegation of "scars" is so indefinite and nebulous as to prevent any meaningful consideration.  The Veteran bears some burden of production in substantiating his claim.  38 U.S.C.A. § 5107(a); Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  His bald allegation of some type of scar at some place on his body from some type of injury is insufficient to establish a valid claim.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for scars is not warranted.

ORDER

Service connection for scars is denied.


REMAND

Remand is required with regard to the evaluation of the Veteran's acquired psychiatric disorder before December 2, 2009, and after December 1, 2012.  

Since the most recent consideration of the merits of the Veteran's appeal by the RO, in an October 2013 DRO decision, additional relevant medical evidence has been added to the claims folder.  The Veteran, through his representative, has supplied discharge summaries from the Hill Crest Hospital for in-patient treatment in December 2009 and July 2011.  Initial AOJ consideration of these submissions was waived only "if the Board assigns a rating commensurate with" the reflected Global Assessment of Functioning (GAF) scores reflected in the summaries.  The Board finds that such a conditional waiver is meaningless.  For example, should the Board determine that no increased evaluations are warranted, and the GAF scores are in line with the current 30 percent evaluations, a commensurate rating will have been assigned.  This would clearly defeat the intent of the Veteran.  The Board therefore concludes that no effective waiver has been submitted, and remand for issuance of a supplemental statement of the case is necessary.  38 C.F.R. § 20.1304(c); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Moreover, the submitted records are merely summaries of treatment; there potentially exist additional records related to ongoing, daily private treatment during those hospital stays which would be relevant to the periods of evaluation at issue here.  For instance, the intake record from December 2009 would likely contain information on the Veteran's condition prior to that date, which prompted his treatment.  On remand, efforts should be undertaken to secure complete records.

As is noted above, the RO has proposed to find the Veteran incompetent for purposes of managing his VA benefits.  The Veteran has both disputed this and argued that the proposal supports assignment of a higher current evaluation.  Evidence developed in connection with the competence determination is potentially relevant to the current appeal, as it may reflect findings regarding thought processes, judgment, insight, communication, or other factors considered in rating.

The Board would also note that records currently associated with the claims file indicate that some part of the Veteran's functional impairment may be due to alcohol abuse; a VA examiner has opined that such is unrelated to his current service-connected conditions.  On remand, a VA examination and medical opinion delineating, to the greatest extent possible, manifestations of and impairments related to the service-connected psychiatric disorders would be helpful in determining the appropriate evaluations to be assigned throughout the appeal period.

Updated VA treatment records, from June 2012 to the present, should be associated with the claims file.

Finally, as a claim for TDIU has been inferred, proper notice is required 
Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2.  Contact the Veteran and request a properly executed VA form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for the Hill Crest Hospital.

Upon receipt of such, VA must take appropriate action to contact the provider and request all records related to treatment for a psychiatric disorder, particularly in December 2009 and July 2011.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

3.  Associate with the claims file all documentation, evidence, testimony, and determinations generated in connection with the October 2013 proposal of incompetence, to include the contents of any temporary files maintained by the RO.

4.  Associate with the claims file complete updated VA treatment records from the VA medical center in Birmingham, Alabama, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of June 2012 to the present.

5.  After completion of the above, schedule the Veteran for a VA mental disorders examination.  The claims folder, to include records maintained electronically as part of Virtual VA or VBMS, must be reviewed in conjunction with the examination.

The examiner must describe in detail the current status of service-connected PTSD and chronic adjustment disorder. to include discussion of the impact of such on the Veteran's occupational functioning.

The examiner must also, to the extent possible, distinguish the impacts and manifestations of alcohol abuse from those of the service-connected psychiatric disorders or the entirety of the appellate period, from November 2006.  If it is not possible to separate the conditions for all or part of that period, such must be clearly stated.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


